Plaintiff in error, I.J. Clark, was convicted on information charging that in Osage county, on or about the 25th day of December, 1925, he and others acting together did unlawfully and feloniously sell certain intoxicating liquors, to wit, whisky, to Earnest Bransteader, a minor, 17 years of age, and in accordance with the verdict of the jury he was sentenced to pay a fine of $50 and to imprisonment in the county jail for 6 months.
The case comes before this court upon a petition in error with a certified transcript of the record proper attached.
No brief has been filed and no appearance made in behalf of plaintiff in error in this court.
The questions presented are the same as in the companion case of I.J. Clark v. State, 39 Okla. Crim. 116, 263 P. 679, this day decided.
For the reasons stated in the opinion in that case, the judgment in this case is affirmed. *Page 116